        Case 3:21-mj-00644-TOF Document 1-1 Filed 07/06/21 Page 1 of 17




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

STATE OF CONNECTICUT                           :                             3:21MJ644 (TOF)
                                               :
                                               :       ss: Hartford, July 1, 2021
                                               :
COUNTY OF HARTFORD                             :

                                            AFFIDAVIT

       I, David Carney, having been duly sworn, do hereby state:

                                 I.      INTRODUCTION

       1.      I am a Special Agent with the Federal Bureau of Investigation (FBI) and have been

so employed since 2010. Prior to joining the FBI, I was employed as an Intelligence Officer in the

United States Marine Corps as well as a Correctional Officer for the Middlesex Sheriff’s Office in

Billerica, Massachusetts.

       2.      As a Special Agent for the FBI, I have received basic drug training at the FBI

Academy located in Quantico, Virginia. I have attended FBI-sponsored training focusing on the

use of informants and cooperating witnesses. I have also attended additional gang and narcotics

trainings sponsored by federal, state and local law enforcement agencies. I have written and

executed search warrants that have resulted in the seizure of illegal drugs and evidence of drug

violations. I have executed warrants that have resulted in the seizure of assets acquired with drug

proceeds and assets utilized to facilitate drug activities. As a federal law enforcement, I have

participated in numerous investigations involving the illegal distribution of controlled substances.

I have coordinated controlled purchases of illegal drugs utilizing confidential sources and

cooperating witnesses. I have coordinated the execution of search and arrest warrants pertaining

to individuals involved in the distribution of illegal drugs, illegal firearms and acts of violence to

                                                   1
        Case 3:21-mj-00644-TOF Document 1-1 Filed 07/06/21 Page 2 of 17




include homicide. I have conducted electronic and physical surveillance of individuals involved

in illegal drug distribution, analyzed records documenting the purchase and sale of illegal drugs,

and testified before federal grand juries regarding such matters. I have also interviewed admitted

drug traffickers, drug users, informants, cooperating defendants, and local, state and federal law

enforcement officers regarding the manner in which drug distributors obtain, finance, store,

manufacture, transport, and distribute their illegal drugs. I have supervised the activities of

informants and cooperating witnesses who have provided information and assistance in the federal

prosecution of drug offenders. I have previously served as the co-case agent and administrative

agent on two Title III investigations and have participated in numerous other Title III

investigations.

       3.         I am currently assigned to the FBI’s Northern Connecticut Gang Task Force

(“NCGTF”), an FBI sponsored Task Force consisting of officers from the Connecticut State Police,

East Hartford Police Department (EHPD), Hartford Police Department (HPD), West Hartford

Police Department (WHPD), New Britain Police Department (NBPD), and Connecticut

Department of Correction (DOC). I am one of the case agents that have directed the investigation

that is the subject of this Affidavit, in conjunction with Detectives of the Connecticut State Police,

Detectives of the Hartford Police Department’s Vice & Narcotics Division and Major Crimes

Division, and members of the NCGTF. I have participated fully in this investigation and, as a

result of this participation, as well as information provided by other law enforcement officers, I

am thoroughly familiar with the information contained herein.

       4.         This Affidavit is submitted in support of a search warrant for a device identified as:

one black Apple iPhone, model A1778 (iPhone 7), bearing FCC ID BCG-E3091A, and assigned


                                                    2
        Case 3:21-mj-00644-TOF Document 1-1 Filed 07/06/21 Page 3 of 17




call number (757) 373-7517 (“Target Device 1”), which was seized on June 24, 2021 from the

possession of Glen DAULPHIN, date of birth xx-xx-1972, at the Newington Police Department,

200 Garfield Street, Newington, Connecticut, and which is presently in the custody of the FBI,

New Haven, Connecticut.

       5.      There is probable cause to believe, and I do believe, that the Target Device is an

instrumentality of and contains evidence of violations of Title 18, United States Code, Sections

922(g)(3) (possession of a firearm by an unlawful drug user or addict), Title 18, United States

Code, Section 924(c) (use or possession of a firearm in furtherance of a drug trafficking crime),

Title 18, United States Code, Section 922(d) (sale or dispose of a firearm or ammunition to a

prohibited person), and Title 21, United States Code, Section 844(a) (unlawful possession of

controlled substances) (collectively the “SUBJECT OFFENSES”).

       6.      As this affidavit is being submitted for the limited purpose of obtaining a search

warrant for the Target Device, I have not included all the facts and information obtained during

this investigation. Rather, I have included only those facts, which I believe provide probable cause

to conduct the requested search.

  II. SUMMARY OF THE INVESTIGATION AND PROBABLE CAUSE TO SEARCH
                          TARGET DEVICE 1

                         Initial meet between the CHS and DAUPHIN

       7.      On June 24, 2021, TFO and Hartford Police Detective Abhilash Pillai received the

following from an FBI confidential human source (CHS), who is also a Hartford Police

confidential informant. The CHS has previously provided information to investigators which has

led to the seizure of narcotics, weapons, and the arrests of narcotic traffickers. Information

previously provided by the CHS has also led to the successful prosecution of individuals who were

                                                 3
        Case 3:21-mj-00644-TOF Document 1-1 Filed 07/06/21 Page 4 of 17




arrested for the narcotics/firearms violations. Accordingly, the Affiant believes that the CHS is

reliable. The CHS has been registered as a confidential informant (CI) with the Hartford Police

Department and a confidential human source for the FBI for approximately one month but has

been providing information to Hartford Police since 2015. The CHS is providing this information

to assist law enforcement officials for monetary reasons. The CHS has been previously convicted

as an adult of felony and misdemeanor offenses to include narcotics offenses, violations of

restraining order, and interfering with police officers.

       8.      The CHS advised that s/he was inside 197 Tremont Street, Newington, Connecticut

(hereafter “DAUPHIN’s residence”) during the early morning hours of June 23, 2021. The CHS

advised that s/he drove an unidentified male (UM) to the DUAPHIN’s residence so that the UM

could deliver a resident of DAUPHIN’s residence, two “eight balls” (approximately seven grams)

of crack cocaine. Upon their arrival at DAUPHIN’s residence, the CHS and the UM were escorted

inside the residence by a white male, who identified himself as “Glen.” Once inside the residence,

the UM introduced the CHS to “Glen.” Inside the house was “Glen’s” roommate, who was

identified as “Mike.” The CHS described “Mike” as a shorter white male, with black hair. Once

inside, the UM handed the crack cocaine to “Glen.”

       9.      Later, while inside DAUPHIN’s residence, the CHS had a conversation with

“Glen.” The CHS believed that “Glen” may have been under the influence of some type of drug

because “Glen” was very comfortable talking with the CHS. “Glen” told the CHS that he wanted

to show the CHS something. “Glen” then escorted the CHS to the basement of the residence. In

the basement, the CHS observed numerous firearms (handguns and rifles) affixed on multiple

walls of the basement. “Glen” then escorted the CHS to a large safe. “Glen” opened the safe and


                                                  4
          Case 3:21-mj-00644-TOF Document 1-1 Filed 07/06/21 Page 5 of 17




told the CHS to look inside. Inside the safe, the CHS observed numerous handguns and assault

type rifles. The CHS also observed numerous gun containers inside the safe and on a wall shelf,

which contained large amounts of assorted live ammunition. The CHS told “Glen” that s/he was

a “felon” and could not get guns. The CHS asked “Glen” if he would sell the CHS some of his

guns. “Glen” responded that he could not sell any guns now because some of the guns were under

his name. “Glen” also stated that some of the guns he had were not legal, and that he [Glen] could

get fifty years in jail for possessing them.

         10.   The CHS also observed several boxes, which appeared to be gun boxes, on the floor

of the basement. The CHS asked “Glen” about the boxes. “Glen” stated that they were “ghost

guns.” “Glen” stated further that he purchases gun parts online and makes “ghost guns.” “Glen”

also told the CHS that he has been addicted to crack cocaine for a while and that he has purchased

well over $40,000 worth of crack cocaine. “Glen” asked the CHS if s/he was able to obtain crack

cocaine for him to which CHS replied that s/he could.

         11.   “Glen” continued talking to the CHS and related that Glen’s his wife killed herself

years prior and that her brother was abusing her. “Glen” told the CHS that he wanted to “get” the

brother-in-law and that he [Glen] was going to “snap” and wanted to do some stuff like

“Columbine.”

         12.   “Glen” also showed the CHS a box, which contained what appeared to be six or

seven grenades. “Glen” also stated that he makes his own dynamite. The CHS believed that “Glen”

has well over 50 firearms inside the Target Premises. The CHS also observed multiple body armor

vests.

         13.   Before departing the vicinity of DAUPHIN’s residence, the CHS took photographs


                                                5
        Case 3:21-mj-00644-TOF Document 1-1 Filed 07/06/21 Page 6 of 17




of the vehicles parked in the driveway and sent the photographs to investigators. Investigators

then queried Connecticut DMV and determined that the vehicles were registered to Glen

DAUPHIN, date of birth xx-xx-1972 of 197 Tremont Street, Newington, Connecticut. DAUPHIN

was previously issued a Connecticut pistol permit and has numerous guns (handguns and long

guns) registered to him. Investigators later obtained a DMV photograph of DAUPHIN and showed

it to the CHS. The CHS confirmed that “Glen” was the person in the DMV photograph.

                         Ammunition Acquisition on June 24, 2021

       14.    At approximately 9:30 a.m., on June 24, 2021, at the direction of investigators, the

CHS called Target Device 1, which is the number DAUPHIN provided the CHS. The CHS was

instructed to ask DAUPHIN for ammunition if DAUPHIN could not provide the CHS with a ghost

gun. DAUPHIN agreed. Investigators later inspected the CHS’s phone and confirmed that there

was a two minute call from CHS to Target Device 1 at approximately 9:30 a.m. At approximately

11:45 a.m., investigators met with the CHS at a secure location for the purpose of making a

recorded phone call to DAUPHIN. DAUPHIN directed the CHS to his residence.

       15.    Meanwhile, investigators established surveillance in the vicinity of 197 Tremont

Street, Newington, CT (DAUPHIN’s residence) and observed the following vehicles parked in the

driveway: a tan 2004 Chevy Tahoe, bearing CT license plate AR87469, registered to Glen

DAUPHIN of 197 Tremont Street, Newington, CT; a gray 2008 Hyudai Azera, bearing CT license

plate 975NPS, registered to Nicholas DEFRANCESCO (deceased) of 116 E Robbins Avenue,

Newington, CT; and black 2002 Toyota Tundra, bearing CT license plate 36CF57, registered to

DAUPHIN.

       16.    At the secure location, the CHS was provided with an audio/visual recording device


                                               6
        Case 3:21-mj-00644-TOF Document 1-1 Filed 07/06/21 Page 7 of 17




and transmitter, along with prerecorded FBI evidence funds for the purpose of purchasing

ammunition. The CHS then left the secure location, followed by investigators as s/he traveled to

DAUPHINS’ residence.

       17.     At approximately 11:53 p.m., investigators observed a white male, wearing a white

tank top and black shorts standing in the doorway of 197 Tremont Street. Investigators were able

to observe a tattoo on his shoulder. After review of the audio/video recording and review of social

media accounts, investigators subsequently identified above described male as Michael

NIEDZWIECKI, with a date of birth xx-xx-1985. NIEDZWIECKI is a felon with a previous

conviction for assault 2nd second degree on March 22, 2017 in New Britain (CT) Superior Court.

       18.     At approximately 11:56 a.m., investigators observed the CHS arrive on Tremont

Street and be waved over by NIEDZWIECKI, directing the CHS to park in the driveway of 197

Tremont Street. NIEDZWIECKI greeted the CHS and subsequently brought the CHS into 197

Tremont Street.

       19.     At approximately 12:00 p.m., investigators heard on the transmitting device

DAUPHIN discuss armor piercing rounds for an AR-15 rifle and agreed to sell the ammunition to

the CHS in exchange for $150 and an “eight-ball” (3.5 grams) of crack cocaine.

       20.     At approximately 12:02 p.m., investigators heard on the transmitting device a

discussion between DAUPHN and the CHS about the process of obtaining “ghost gun” parts and

building a firearm. Investigators were able to observe both DAUPHIN and NIEDZIECKI in the

video during this discussion.

       21.     At approximately 12:05 p.m., investigators observed the CHS walk out197

Tremont Street, along with DAUPHIN and NIEDZWIECKI, and proceed to the CHS’ vehicle.


                                                7
        Case 3:21-mj-00644-TOF Document 1-1 Filed 07/06/21 Page 8 of 17




Shortly thereafter, 12:06 p.m., investigators observed DAUPHIN and NIEDZWIECKI reenter the

197 Tremont Street. Investigators then observed the CHS exit the driveway in his/her vehicle and

proceed north on Tremont Street. Investigators then followed the CHS to the secure location where

s/he turned over excess evidence funds, various ammunition rounds and parts to a Polymer 80

“ghost gun.” More particularly, the CHS turned over: one Maxwell House coffee container which

contained two Magtech Guardian Gold 9mm Luger +P 115 gr. JHP boxes of ammunition, with

each box containing twenty (20) 9mm hollow point rounds, stamped “CBC 9mm +P”; one

Magtech Guardian Gold 9mm Luger +P 115 gr. JHP box of ammunition which contained twenty-

one (21) 9mm hollow point rounds, stamped “CBC 9mm +P” and fifteen (15) hollow point rounds,

stamped “WIN 9mm Luger”; 101 full metal jacket rifle rounds each casing stamped “LC 02”; one

Green colored canvas zip up bag which contained one P80 “Polymer 80” PF940v2 80% pistol

frame and jig kit which included one gray pistol frame, one jig, one end mill and drill bits, one

locking block rail system, one rear rail module; one Black threaded silencer, one threaded 9x19

pistol barrel and one pair of white cloth gloves.

       22.     Below is a photo of the seized evidence:




                                                    8
        Case 3:21-mj-00644-TOF Document 1-1 Filed 07/06/21 Page 9 of 17




       23.    The CHS was debriefed by investigators and provided the following information.

Upon arriving at the 197 Tremont Street, the CHS was met outside by a white male the CHS knew

as “Mike.” The CHS and “Mike” then proceeded into 197 Tremont Street and into the basement.

DAUPHIN was also in the basement. While inside the basement of the Target Premises, s/he

observed handguns, long guns, and large quantities of ammunition.

       24.    DAUPHIN handed the CHS a plastic coffee container with multiple rounds of rifle

ammunition and a few boxes of pistol ammunition. The CHS stated DAUPHIN attempted to

negotiate the price for the ammunition in exchange for crack cocaine. Specifically, DAUPHIN

requested $150 and a “50 piece” ($50 worth of crack cocaine) for the ammunition. The CHS told

DAUPHIN the s/he was unable to get the crack cocaine and paid DAUPHIN $200 for the


                                              9
       Case 3:21-mj-00644-TOF Document 1-1 Filed 07/06/21 Page 10 of 17




ammunition.

       25.     The CHS also asked DAUPHIN if he would sell any of his firearms to the CHS.

DAUPHIN told the CHS that the guns he owned were registered in his name and that he could not

sell them, but that he would see what he could do about going “down south” and getting firearms.

       26.     The CHS also inquired about the “ghost guns.” DAUPHIN showed the CHS a kit

to build a “ghost gun.” The kit included several pieces of a firearm to assemble into a functional

firearm. The CHS asked how much DAUPHIN how much he wanted for the kit. DAUPHIN

stated that he paid $300 for the kit and they agreed on a price of $400. The CHS then exchanged

$400 for the “ghost gun” kit. Shortly after, the CHS left the DAUPHIN’s residence.

       27.     Approximately 20 minutes after the CHS had left DAUPHIN’s residence, the CHS

called DAUPHIN on Target Device 1. The CHS’ phone was on speaker mode and overheard by

TFO Pillai. The CHS ask DAUPHIN if he needed any “hard” (crack cocaine) and DAUPHIN

stated yes. The CHS then asked DAUPHIN if he had any .40 caliber ammunition and DAUPHIN

confirmed that he did. The CHS proposed exchanging a “100 piece” of crack cocaine in exchange

for the ammunition, and DAUPHIN agreed. The CHS stated that s/he would be in contact and the

call was terminated.

       28.     Section 922(g)(3) of Title 18 of the United States Code prohibits persons who are

unlawful users of or addicted to controlled substances from possessing firearms and ammunition.

I know from my training and experience, as well information received from other law enforcement

officers involved in this investigation, that many of the firearms registered to DAUPHIN were

manufactured outside the State of Connecticut. I also know that some of the ammunition sold by

DAUPHIN to the CHS was manufactured outside the State of Connecticut. In particular, the


                                               10
       Case 3:21-mj-00644-TOF Document 1-1 Filed 07/06/21 Page 11 of 17




MagTech 9mm ammunition sold to the CHS was manufactured in the State of Minnesota.

                        Dauphin’s Arrest and Search of his Residence

       29.     On June 24, 2021, United States Magistrate Judge Robert A. Richardson authorized

a search warrant for DAUPHIN’s residence and an arrest warrant for DAUPHIN charging him

with the possession of firearms and ammunition by an unlawful user of controlled substances, in

violation of 18 U.S.C. § 922(g)(3).

       30.     Because of the information that DAUPHIN was in possession of a large number of

firearms and possibly explosive or destructive devices, investigators devised a plan to get

DAUPHIN and NIEDZWIECKI out of the residence. The plan involved a Newington Police

officer calling DAUPHIN to invite him to come to the Police Department to view or receive

evidence that was collected by the Newington Police in connection with its investigation of the

untimely death of DAUPHIN’s wife in November 2019. DAUPHIN agreed to come to the

Newington Police Department. Investigators conducting surveillance of DAUPHIN’s residence

observed DAUPHIN and NIEDZWIECKI leave the residence, enter DAUPHIN’s Toyota Tundra

and drive to the police department.

       31.     Upon arrival at the Newington Police Department, DAUPHIN and NIEDZWIECKI

entered the Police Department where DAUPHIN was arrested on the federal arrest warrant. On

his person was Target Device 1. A search of DAUPHIN’s vehicle resulted in the seizure of two

firearms and what appeared to be a “crack cocaine” pipe. DAUPHIN was advised of the federal

arrest warrant and was interviewed by FBI Special Agent Genaro Medina. SA Medina first advised

DAUPHIN of his Miranda rights, which DAUPHIN acknowledged and agreed to waive. During

the interview, DAUPHIN made multiple statements including acknowledging that he was using


                                              11
       Case 3:21-mj-00644-TOF Document 1-1 Filed 07/06/21 Page 12 of 17




crack cocaine and, in fact, had smoked crack cocaine before coming to the Newington Police

Department.

       32.      On June 30, 2021, your Affiant dialed (757) 373-7517 while in the presence of

Target Device 1 to verify that Target Device 1 was the same phone used to communicate with

the CHS to discuss the acquisition and exchange of firearms and ammunition for crack cocaine.

When I dialed the above number, I heard it ring and observed my number on Target Device 1

screen as the incoming call number.

                                   III. TECHNICAL TERMS

       29.      Based on my training and experience, I use the following technical terms to convey

the following meanings:

             a. Wireless telephone: A wireless telephone is a handheld wireless device used
                primarily for voice communication through radio signals. These telephones send
                signals through networks of transmitter/receivers called “cells,” enabling
                communication with other wireless telephones or traditional “land line” telephones.
                A wireless telephone usually contains a “call log,” which records the telephone
                number, date, and time of calls made to and from the phone. In addition to enabling
                voice communications, wireless telephones now offer a broad range of capabilities.
                These capabilities include, but are not limited to: storing names and phone numbers
                in electronic “address books;” sending, receiving, and storing electronic
                communications such as text messages and email; taking, sending, receiving, and
                storing photographs and video; storing and playing audio files; storing dates,
                appointments, and other information on personal calendars; and accessing and
                downloading information from the Internet. Wireless telephones may also include
                global positioning system (“GPS”) technology for determining the location of the
                device
             b. Digital camera: A digital camera is a device that records still and moving images
                digitally. Digital cameras use a variety of fixed and removable media to store
                recorded images. Images can usually be retrieved by connecting the camera to a
                computer or by connecting the removable storage medium to a separate reader.
                Removable storage media include various types of flash memory cards or miniature
                hard drives. Most digital cameras also include a screen for viewing the stored
                images. This storage media can contain any digital data, including data unrelated
                to photographs or videos.

                                                 12
       Case 3:21-mj-00644-TOF Document 1-1 Filed 07/06/21 Page 13 of 17




             c. GPS: A GPS navigation device uses the Global Positioning System (“GPS”) to
                display its current location. It often contains records of the locations where it has
                been and addresses and directions to locations programmed by the user. The Global
                Positioning System consists of 24 NAVSTAR satellites orbiting Earth. Each
                satellite contains a precise clock and repeatedly transmits by radio a mathematical
                representation of the current time, combined with a special sequence of numbers.
                These signals are sent by radio, using specifications that are publicly available. A
                GPS antenna on Earth can receive those signals. When a GPS antenna receives
                signals from at least four satellites, a computer connected to that antenna can
                mathematically calculates the antenna’s latitude, longitude, and sometimes altitude,
                with a high level of precision.
             d. IP Address: An Internet Protocol address (or simply “IP address”) is a unique
                numeric address used by computers on the Internet. An IP address is a series of
                four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).
                Every computer attached to the Internet computer must be assigned an IP address
                so that Internet traffic sent from and directed to that computer may be directed
                properly from its source to its destination. Most Internet service providers control
                a range of IP addresses. Some computers have static-that is, long-term-IP
                addresses, while other computers have dynamic-that is, frequently changed-IP
                addresses.
             e. Internet: The Internet is a global network of computers and other electronic devices
                that communicate with each other. Due to the structure of the Internet, connections
                between devices on the Internet often cross state and international borders, even
                when the devices communicating with each other are in the same state.
       30.      Based on my training, experience, I know that Target Device has different

capabilities that allow it to serve as a wireless telephone, digital camera, portable media player,

GPS navigation device, a hand-held radio, and PDA. In my training and experience, examining

data stored on devices of this type can uncover, among other things, evidence that reveals or

suggests who possessed or used the device, as well as evidence relating to criminal associates with

whom the Target Device was in contact.

       31.      With regard to Target Device 1, I request permission to enter and search the device

for evidence relating to the SUBJECT OFFENSES.




                                                 13
       Case 3:21-mj-00644-TOF Document 1-1 Filed 07/06/21 Page 14 of 17




       32.      Furthermore, based on my training and experience, I know that wireless phones can

contain electronic communications between co-conspirators who distribute narcotics or traffick

firearms and ammunition, or conspire to do so, such as SMS, MMS, and electronic mail. Also

based on my training and experience, I know that internet browsing history in wireless phones can

contain evidence of internet searches for locations and addresses of businesses associated with the

unlawful distribution of narcotics and trafficking of firearm and ammunition. Also based on my

training and experience, wireless phones may contain videos and images of contraband, firearms,

co-conspirators, and locations associated where these items may be located or concealed. I also

know based on my experience and training that some wireless phones are equipped with GPS data,

which would also show locations where DAUPHIN obtained narcotics, as well as locations of

meetings involving narcotics traffickers. Additionally, based on my training and experience, I

know the following information tends to exist on wireless telephones, including phones used by

those involved in the unlawful possession of narcotics and trafficking of firearms or ammunition:

             f. the telephone number, ESN number, serial number, and SIM card number of said
                device;

             g. the numbers, digits, stored messages (voice and/or text), letters, symbols, data,
                information, and images stored in the memory of said device;

             h. descriptions of time, date, locations, items, or events showing or tending to show
                the commission of, or connecting or tending to connect a person to, the SUBJECT
                OFFENSES;

             i. any and all records, however created or stored, which tend to demonstrate
                ownership and use of the device, and identification bearing the name or
                photograph of any person, telephone-books, address books, date books, calendars,
                personal files, and photographs of persons contained in the device;

             j. any and all evidence showing or tending to show the identity of the maker or user
                of the data and information contained in the device, such as passwords, sign-on
                codes, and program design;

                                                 14
        Case 3:21-mj-00644-TOF Document 1-1 Filed 07/06/21 Page 15 of 17




             k. GPS coordinates, waypoints, destinations, addresses, and location search
                parameters associated with GPS navigation software;

             l. saved searches, locations, and route history in the memory of said device;

             m. internet browsing history, to include, internet searches in the memory of said
                device; and

             n. Images and videos in the memory of said device.

       33.      It is also requested that the Court authorize the retrieval of the above-described

stored electronic information by printing said stored electronic information or otherwise

reproducing said stored electronic information, by converting said stored electronic information,

or by copying said stored electronic information into storage in another device. I am aware that in

some cases the software or equipment necessary to analyze wireless telephones in this manner is

not readily available to law enforcement during the course of the execution of a search and/or

arrest warrant. Further, turning on wireless phones in a non-laboratory setting, where there is no

“jammer” active or radio shielding devices, permits additional signals to be received by the phone

and thereby alters the data present in the phone at the time of seizure. Therefore, it is often

necessary to remove a seized phone to a laboratory in order to preserve the data therein from being

corrupted.

                   ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       34.      The warrant applied for would authorize the seizure of electronic storage media or,

potentially, the copying of electronically stored information, all under Rule 41(e)(2)(B).

       35.      As described above and in Attachment A, this application seeks permission to

search and seize things that Target Device 1 might contain, in whatever form they are stored.

Based on my knowledge, training, and experience, I know that electronic devices can store

                                                 15
        Case 3:21-mj-00644-TOF Document 1-1 Filed 07/06/21 Page 16 of 17




information for long periods of time. Even when a user deletes information from a device, it can

sometimes be recovered with forensics tools. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can sometimes

be recovered with forensics tools.

       36.     Searching for the evidence described in Attachment A may require a range of data

analysis techniques. In some cases, agents and computer analysts may be able to conduct carefully

targeted searches that can locate evidence without requiring a time-consuming manual search

through unrelated materials that may be commingled with criminal evidence. In other cases,

however, such techniques may not yield the evidence described in the warrant. Criminals can

mislabel or hide information, encode communications to avoid using key words, attempt to delete

information to evade detection, or take other steps designed to frustrate law enforcement searches

for information. These steps may require agents and law enforcement or other analysts with

appropriate expertise to conduct more extensive searches, such as scanning storage areas unrelated

to things described in Attachment A, or perusing all stored information briefly to determine

whether it falls within the scope of the warrant. In light of these difficulties, the FBI intends to

use whatever data analysis techniques appear necessary to locate and retrieve the evidence

described in Attachment A.




                                                16
       Case 3:21-mj-00644-TOF Document 1-1 Filed 07/06/21 Page 17 of 17




                                IV.     CONCLUSION

       33.    On the basis of the foregoing information, there is probable cause to believe that

fruits, instrumentalities and evidence of the SUBJECT OFFENSES will be found within Target

Device 1.                                                           Digitally signed by David

                                                David Carney Carney
                                                             Date: 2021.07.01 14:15:09
                                               ____________________________
                                                                -04'00'

                                               DAVID CARNEY
                                               Special Agent
                                               Federal Bureau of Investigation

       The truth of the foregoing affidavit has been attested to me by FBI Special Agent David

Carney over the telephone on July 1, 2021.


 XXXXXXXX     Date: 2021.07.01
              18:14:27 -04'00'
___________________________
 /s/ TOF
THOMAS O. FARRISH
UNITED STATES MAGISTRATE JUDGE




                                              17
